Citation Nr: 1544799	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  12-20 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased evaluation for asthma, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1996 to September 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied an evaluation in excess of 30 percent for asthma.

In August 2015, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that proceeding has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, the Veteran testified at a personal hearing before the undersigned VLJ in August 2015.  During the hearing, he indicated that he had continued to receive treatment at the VA Medical Center (VAMC) in Decatur, Georgia.  The Board is concerned that the last VA outpatient treatment records associated with the claims file are dated in July 2012.  Therefore, the Board finds that a remand is necessary to obtain updated records.

Furthermore, where evidence suggests that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d) ; 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Based on the Veteran's testimony as to the severity of his symptoms, the Board finds that he should be afforded a current VA examination to assess the current severity of his service-connected respiratory condition.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all pertinent outstanding VA treatment records from the VAMC in Decatur, Georgia since July 2012 to present.

2.  After the above is complete, schedule the Veteran for an appropriate VA examination in order to determine the current severity of his service-connected asthma.  The complete claims file must be provided to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  Based on the Veteran's reports and the results of examination, the VA examination report should include the criteria necessary to rate the disability on appeal.  

In particular, the examiner should state whether there are at least monthly visits to physicians for required care during exacerbations, or intermittent use of systemic corticosteroids.

3.  After the above is completed, the AOJ should readjudicate the claim for an increased rating for asthma.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




